DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 9/1/2021.
The Amendment filed on 9/1/2021 has been entered.  
Claims 1, 3, 5, 7-9, and 11 have been amended by Applicant.
Claims 2, 6, and 10 are cancelled by Applicant.
Claims 1, 3-5, 7-9, and 11-12 remain pending in the application of which Claims 1, 5, and 9 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicant’s arguments, pages 7-21 with respect to the rejections of the claims have been fully considered and are NOT persuasive.
The Applicant asserts (pg. 8), “However, Applicant’s invention identifies the specific locations of the deviations within a disordered speech and apply correction only to that region, thus enhancing the original speech.”  In reply, SUNG teaches the same features.  In [0087] SUNG does not process all voice components, but can acquire a restored voice component of only a voice determined as a disordered voice by the disordered voice determination unit 240. Further, the restoration unit 250 acquires a restored voice component by processing only a disordered voice component among multiple voice components of a disordered voice. As described above, the disordered voice processing apparatus 200 according to an exemplary embodiment of the present invention can reduce distortion in disordered voice restoration by selectively restoring only a disordered voice component as a cause of misarticulation.”, and in [0120] SUNG further states, “In order to restore a disordered phoneme /ㅊ(ch)/ to a normal phoneme /ㅊ(ch)/, a restoration process for each of the turbulence section A and the aspiration section B may be demanded. For example, the restoration unit may apply a secondary band-pass filter having a bandwidth of 6 to 8 kHz to the turbulence section A and may adjust a formant with respect to the aspiration section B. Further, the restoration unit may adjust amplitude with respect to the voice section connected to a vowel. Otherwise, the restoration unit may acquire a restored voice component based on a disordered voice component by adjusting duration of the aspiration section B.”
It is clear that the sections (Section A, Section B Figs. 6-8) affected by a disorder are identified and only the disordered voice components among multiple voice components are corrected.

The Applicant asserts (pg. 8) that the Examiner erred in construing several types of deviations i.e., a filter response in SUNG as analogous with the type of deviation in Applicant’s claimed subject matter.   The Examiner respectfully disagrees.  In the arguments, the Applicant seems to refer the “type of deviation” to a “type of speech disorder.” The claim does NOT limit the type of deviation to be a type of speech disorder.  Furthermore, the claim does not recite “several types of deviations.” SUNG teaches “different components from a normal voice” (Par 58, Par 108 – “differences in the third formant and the fourth formant.”). Thus, with a broadest reasonable interpretation, SUNG teaches types (e.g., third formant, fourth formant) that are different (deviated) from the normal voice. Nevertheless, SUNG also teaches at least one “type of speech disorder” present in the at least one speech utterance (SUNG Par 6 – “Examples of factors that may have a negative effect on a voice generation process may include structural problems in lips, teeth, tongue, palate, rhinopharynx, and the like. Further, facial birth defects such as a cleft lip and a cleft palate may cause articulation disorders.”; Par 62 – “The voice recognition unit 120 of the disordered voice processing apparatus 100 according to the exemplary embodiment of the present invention may be configured to refer to a voice corpus in order to recognize a phoneme in a disordered voice. The voice corpus may be a voice corpus containing various disordered voices, or may be a disordered voice corpus relevant to a specific disorder.”). 

The Applicant asserts (pgs. 10-14) that the Examiner erred in construing difference in filter response of normal phoneme and the filer response of the disordered phoneme in SUNG as analogous with “extent of deviation” in Applicant’s claimed subject matter. The Examiner respectfully disagrees. SUNG teaches classifying speech signal segments into a “normal voice” and a “disordered voice.”  SUNG teaches whether or not the input speech signal segment is deviated/different from the normal speech signal model for the classification (SUNG Par 84 – “The disordered voice determination unit 240 can classify a normal voice and a disordered voice using at least one algorithm.”).  Thus, the method/system of SUNG teaches the “severity levels of the speech disorder” as the two levels: 1) normal (not severe) and 2) disordered (severe).  SUNG further teaches the phoneme characteristic table that include the numerical values for speech characteristic for both the normal and disordered voice (Fig. 4; Par 98 – “FIG. 4 illustrates charts drawn for explaining an analysis of an example vowel as a disordered voice component. Referring to FIG. 4, (a) of FIG. 4 illustrates that a chart about a disordered phoneme /i/ is divided into a time domain and a frequency domain and also illustrates a table of formant frequency and band. (b) of FIG. 4 illustrates that a chart about a normal phoneme /i/ is divided into a time domain and a frequency domain and also illustrates a table of formant frequency and band.”). SUNG does not explicitly teach the numerical values that represent the characteristics (i.e., features) are “vectors”.  For this reason, the Examiner provides OUNG.  OUNG teaches “feature vectors representing degree of speech signals at different severity levels of at least one speech disorder” (OUNG pg. 9 Table 1 – “Mean and Standard Deviation (SD) of features extracted from speech signals for healthy PWP (mild, moderate severe) and healthy subjects.”).

Applicant asserts (pg. 12) that Applicant’s invention provides a mechanism for processing impaired speech utterance collected from a user, to identify type of deviation, and extent of deviation, and locations in the speech utterance.  The Examiner acknowledges the aforementioned points, but notes that none of the features are claimed.  The claim recites, “determine a deviation level ….. the deviation level comprises of: (a) at least one type of deviation… (b) extent of deviation …. (c) locations of all the deviations …”  The claim does NOT recite “determining the deviation level comprises of: identifying (a) … identifying (b) … identifying (c)…”  

Applicant asserts (pgs. 13-14) that the method of modifying/correcting the disordered speech utterance in SUNG is contextually different from the method of modifying/correcting the disordered speech utterance in the Applicant’s claimed subject matter.  However, the Examiner respectfully disagrees.  The Applicant’s written description describes the “speech modification” is to correct the impaired speech (par 21).  Analogously, SUNG teaches modifying/restoring the misarticulartion to normal articulation (SUNG Par 56).  Moreover SUNG also teaches identifying all instances of occurrence of mispronounced phoneme and the locations in the at least one speech utterance and applying correction at the identified locations (SUNG Par 87 – “The restoration unit 250 acquires a restored voice component by processing a disordered voice component of a voice determined as a disordered voice by the disordered voice determination unit 240. That is, the restoration unit 250 does not process all voice components, but can acquire a restored voice component of only a voice determined as a disordered voice by the disordered voice determination unit 240. Further, the restoration unit 250 acquires a restored voice component by processing only a disordered voice component among multiple voice components of a disordered voice.”).

Applicant asserts (pgs. 16-18) that “OUNG is completely silent on deviation model and deviation model comprising feature vectors …. the feature vectors from speech signals of OUNG does not represent severity levels of the speech disorder. Whereas the feature vectors from speech signals represents different severity levels of the Parkinson’s disease.” However, the Examiner respectfully disagrees.  First, as explained above, SUNG teaches the most of the limitations except the numerical values are represented as “vectors”.  The Examiner provided OUNG because the OUNG clearly teaches the characteristics of speech signals (i.e., features) are represented as “vectors” (OUNG pg. 7 Section Feature Extraction – “In this research, six different features have been extracted i.e. wavelet energy and five entropies from the joint instantaneous amplitude and frequency, belonging to each decomposed signal. Each extracted feature were grouped into three category, features extracted from speech signals, features extracted from motion data signals and parallel combination of features from both speech and motion data signals, as shown in Fig. 2. From each feature, speech signals of five level HT-EWPT formed feature vector with 124 dimensional features, a total of 90 dimensional features were formed from all the nine channels of five level HT-EWT for motion data signals and a total of 214 dimensional features for combination of features from speech and motion data signals. The extracted features were given as input to the KNN, PNN and ELM classifiers. A detailed explanation of the features are as follows: … ”).
Moreover, OUNG also teaches a “deviation model’ that comprises feature vectors as (OUNG pg. 7 – “The extracted features were given as input to the KNN, PNN and ELM classifiers.”).

Applicant asserts (pg. 19) that “OUNG explicitly fails to disclose comparing a feature vector of the input signal to the feature vectors of the different levels of deviation and determine the matching feature vectors of the different levels of deviation to determine which level the input feature vector belongs to.” However, the Examiner respectfully disagrees.  First, SUNG also teaches comparing features (i.e., characteristics) for making a determination (Par 84 – “The disordered voice determination unit 240 can determine at least one of the recognized phoneme, syllable, and word of the voice as an incorrectly pronounced phoneme. The disordered voice determination unit 240 can determine a disordered voice with reference to a voice component from the component extraction unit 230 and the phoneme characteristic table 270.”).  As discussed above, SUNG does not explicitly teach the numerical values in the table are not represented as “vectors”.  OUNG clearly discloses comparing the “feature vectors” for making a determination (OUNG pg. 9 Table 1 – “Mean and Standard Deviation (SD) of features extracted from speech signals for healthy PWP (mild, moderate severe) and healthy subjects.”; pg. 10 Section Statistical Analysis – “In this research, all the features extracted are subjected to statistical analysis for identifying the clinical significance between four classes (healthy, mild, moderate and severe)).  Also Table 3 of OUNG shows the classification results using different algorithms/models (i.e., KNN, PNN, ELM) using different speech features (i.e., Shannon, Renyi, Tsallis, Energy, etc.), wherein the input test signals are classified into (Healthy, Mild, Moderate, and Severe).  For example, a well-known classifier, KNN compares an input speech signal (that is already converted into a feature vector) with the feature vectors in the “feature space” and finds the k-nearest feature vectors using Euclidean distance.  The determination is made based on the found k-nearest feature vectors. If the found k-nearest feature vectors belong to “Mild”, then the input feature vector is classified as “Mild”.  

For at least the reasons above, the Examiner maintains the rejections.  Please see the rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over SUNG (US 2014/0379348 A1), and further in view of OUNG (Oung QW, Muthusamy H, Basah SN, Lee H, Vijean V. Empirical wavelet transform based features for classification of Parkinson’s disease severity. Journal of medical systems. 2018 Feb 1;42(2):29.).

REGARDING CLAIM 1, SUNG discloses a processor-implemented method, comprising: 
obtaining at least one speech utterance of a user as input, via one or more hardware processors (SUNG Fig. 2 – “Input Unit 210”; Par 96 – “The disordered voice processing apparatuses 100 and 200 as illustrated in FIG. 1 and FIG. 2 are configured in parallel, and, thus, voice signals received by the input units 110 and 210 are output to both of the voice recognition units 120 and 220 and the component extraction units 130 and 230.”); and 
processing the obtained at least one speech utterance, via the one or more hardware processors (SUNG Par 103 – “Further, referring to the disordered voice processing apparatus according to another exemplary embodiment of the present invention, the disordered voice processing apparatus receives voices from an input unit divided into a nasal sound and an oral sound and processes each nasal sound and oral sound.”), comprising: 
comparing the obtained at least one speech utterance with at least one deviation model (SUNG Fig. 2 – “Phoneme Characteristic Table 270”; Par 73 – “The phoneme characteristic table may contain restoration information about disordered voice components and normal voice components. The restoration unit 140 can restore a disordered voice component to a normal voice component by adjusting a formant frequency, a template bandwidth, and the like of the disordered voice component with reference to the phoneme characteristic table 170.”; Par 84 – “For example, the disordered voice determination unit 240 can determine a disordered voice by comparing the received voice component with a voice component in the phoneme characteristic table 270. The phoneme characteristic table 270 contains phonemes which are often pronounced incorrectly as for a specific disorder, and, thus, the disordered voice determination unit 240 can identify a disordered voice with reference to the phoneme characteristic table 270.”; Par 101 – “By comparison in a formant frequency between the disordered voice component and the normal voice component, the first formant frequency and the second formant frequency are higher by about 200 Hz in the disordered voice, and a bandwidth of the first formant is similar but a bandwidth of the second formant is narrower by about 300 Hz in the disordered voice. A bandwidth of the third formant is narrower in the disordered voice.”); 
determining a deviation level of the at least one speech utterance (SUNG Par 85 – “Further, the disordered voice determination unit 240 determines whether a voice component of the disordered voice is a normal voice component or a disordered voice component.”; Par 109 – “According to the analysis of the charts of the frequency domain corresponding to the section within the dotted line, it can be understood that both of formant frequencies and bandwidths are different.”; Par 116 – “As for each of the source spectrum and the filter response, it can be determined that there are no significant differences between the source spectrum of the disordered phoneme ㅊ(ch)/ in (a) of FIG. 6 and the source spectrum of the normal phoneme ㅊ(ch)/ in (b) of FIG. 6 except for some differences in amplitude.), based on the comparison with the at least one deviation model (SUNG Fig. 2 – “Phoneme Characteristic Table 270”; Par 84 – “For example, the disordered voice determination unit 240 can determine a disordered voice by comparing the received voice component with a voice component in the phoneme characteristic table 270.”), wherein the deviation level comprises of:
(a) at least one type of deviation present in the at least one speech utterance (SUNG Par 6 – “Examples of factors that may have a negative effect on a voice generation process may include structural problems in lips, teeth, tongue, palate, rhinopharynx, and the like. Further, facial birth defects such as a cleft lip and a cleft palate may cause articulation disorders.”; Fig. 6; Par 117 – “The disordered voice determination unit can determine a voice component of, for example, a filter response as a disordered voice component, and the restoration unit can restore the disordered voice component with reference to the phoneme characteristic table.”; In other words, by analyzing at least source spectrum, filter response, and signal spectrum, the method of SUNG determines that the “filter response” of the input signal (a) is significantly different from the “filter response” of the normal signal (b). Thus, it determines at least one type of deviation (i.e., filter response) present in the input signal.), 
(b) extent of deviation of the at least one speech utterance from a healthy speech, based on the at least one deviation model (SUNG Par 116 – “As for each of the source spectrum and the filter response, it can be determined that there are no significant differences between the source spectrum of the disordered phoneme ㅊ(ch)/ in (a) of FIG. 6 and the source spectrum of the normal phoneme ㅊ(ch)/ in (b) of FIG. 6 except for some differences in amplitude. The above-described disordered voice determination unit can determine a voice component of, for example, a source as a normal voice component.”; Par 117 – “Meanwhile, it can be understood that the filter response of the disordered phoneme ㅊ(ch)/ in (a) of FIG. 6 and the filter response of the normal phoneme ㅊ(ch)/ in (b) of FIG. 6 are different in both of a formant frequency and a bandwidth. The disordered voice determination unit can determine a voice component of, for example, a filter response as a disordered voice component, and the restoration unit can restore the disordered voice component with reference to the phoneme characteristic table.”), wherein the deviation model comprises of feature [vectors] representing degree of deviation of speech signals at different levels of at least one speech disorder (SUNG Par 73 – “The phoneme characteristic table may contain restoration information about disordered voice components and normal voice components. The restoration unit 140 can restore a disordered voice component to a normal voice component by adjusting a formant frequency, a template bandwidth, and the like of the disordered voice component with reference to the phoneme characteristic table 170. Otherwise, a disordered voice component can be restored to a normal voice component by adjusting the disordered voice component in a time band or a frequency band with respect to at least one of aspiration, tense, turbulence, and the like. For example, a voice component with respect to aspiration can be restored by adjusting the amplitude of a time band.”), and 
(c) locations of all the deviations in the at least one speech utterance (SUNG Par 99 – “Referring to (a) of FIG. 4 regarding a disordered voice, there is illustrated a chart of the frequency domain corresponding to a section within a dotted line in the time domain. A section can be determined as 5 to 40 milliseconds (ms). Further, as for a disordered voice, a section can be determined differently for each of a consonant and a vowel.”; FIG. 8; Par 121 – “FIG. 8 illustrates charts drawn for explaining a result of processing an example disordered voice related to a nasal sound. (a) of FIG. 8 illustrates a chart of a disordered voice signal containing a disordered voice component, and (b) of FIG. 8 illustrates a chart of a restored voice signal containing a restored voice component. (a) of FIG. 8 illustrates a section A and section B of an affricate, and (b) of FIG. 8 illustrates a section A′ and a section B′ corresponding to the section A and the section B, respectively.”);
determining at least one speech modification matching the determined deviation level of the at least one speech utterance (SUNG Par 102 – “As described above, the restoration unit of the disordered voice processing apparatus according to an exemplary embodiment of the present invention can restore a disordered voice component with reference to a phoneme characteristic table. For example, formant information of a normal voice /i/ is stored in the phoneme characteristic table, and the restoration unit processes a disordered voice component with reference to the phoneme characteristic table so as to generate a restored voice component. For example, the restoration unit can adjust a formant frequency of a first formant in the disordered voice component from 422 Hz to about 275 Hz, a bandwidth of a second formant from 140 Hz to about 475 Hz, and a bandwidth of a third formant from 208 Hz to about 600 Hz. The restoration unit can generate and output a restored voice component based on the adjusted formant frequencies and bandwidths.”); and 
modifying the obtained at least one speech utterance in all the locations of the deviations, using the determined at least one speech modification (SUNG Par 102 – “For example, the restoration unit can adjust a formant frequency of a first formant in the disordered voice component from 422 Hz to about 275 Hz, a bandwidth of a second formant from 140 Hz to about 475 Hz, and a bandwidth of a third formant from 208 Hz to about 600 Hz. The restoration unit can generate and output a restored voice component based on the adjusted formant frequencies and bandwidths.”; Fig. 8; Par 122 – “The restoration unit of the disordered voice processing apparatus according to an exemplary embodiment of the present invention can perform restoration by removing of an unnecessary voice in addition to adjustment of a formant and filtering. (a) of FIG. 8 is a chart of a disordered voice, and illustrates that a voice of a section A and section B is a nasal sound generated during a closure duration of a plosive. The restoration unit can acquire a restored voice component from which a disordered voice component is removed by removing the nasal sound. (b) of FIG. 8 is a chart of a restored voice signal from which a nasal sound is removed, and illustrates that amplitude is reduced in the section A′ and the section B′.”), wherein the at least one speech utterance is modified by identifying all instances of occurrence of mispronounced phoneme (SUNG Par 120 – “In order to restore a disordered phoneme /ㅊ(ch)/ to a normal phoneme /ㅊ(ch)/, a restoration process for each of the turbulence section A and the aspiration section B may be demanded. For example, the restoration unit may apply a secondary band-pass filter having a bandwidth of 6 to 8 kHz to the turbulence section A and may adjust a formant with respect to the aspiration section B. Further, the restoration unit may adjust amplitude with respect to the voice section connected to a vowel. Otherwise, the restoration unit may acquire a restored voice component based on a disordered voice component by adjusting duration of the aspiration section B.”) and the locations in the at least one speech utterance and applying correction at the identified locations (SUNG Par 87 – “That is, the restoration unit 250 does not process all voice components, but can acquire a restored voice component of only a voice determined as a disordered voice by the disordered voice determination unit 240. Further, the restoration unit 250 acquires a restored voice component by processing only a disordered voice component among multiple voice components of a disordered voice. As described above, the disordered voice processing apparatus 200 according to an exemplary embodiment of the present invention can reduce distortion in disordered voice restoration by selectively restoring only a disordered voice component as a cause of misarticulation.”).
SUNG does not explicitly teach the [square-bracketed] limitations. In other words, SUNG teaches features (e.g., formant frequency, bandwidth, etc.) representing degree of deviation of signals at different levels (e.g., disordered voice, normal voice); however does not explicitly teach the features (the information in the characteristic table) are represented as vectors.

OUNG discloses a method/system for classification of Parkinson’s dieses severity using voice signals, wherein the deviation model (OUNG pg. 4 Fig. 2 – “Flow chart of proposed methodology”; pgs. 10-12 Section Classification – “K-Nearest Neighbor (KNN)”, “Probabilistic Neural Network (PNN), and “Extreme Learning Machine (ELM)”) comprises of feature [vectors] (OUNG pg. 7 Section Feature Extraction – “In this research, six different features have been extracted i.e. wavelet energy and five entropies from the joint instantaneous amplitude and frequency, belonging to each decomposed signal. Each extracted feature were grouped into three category, features extracted from speech signals, features extracted from motion data signals and parallel combination of features from both speech and motion data signals, as shown in Fig. 2. From each feature, speech signals of five level HT-EWPT formed feature vector with 124 dimensional features, a total of 90 dimensional features were formed from all the nine channels of five level HT-EWT for motion data signals and a total of 214 dimensional features for combination of features from speech and motion data signals. The extracted features were given as input to the KNN, PNN and ELM classifiers. A detailed explanation of the features are as follows: … ”) representing degree of deviation of speech signals at different severity levels of at least one speech disorder (OUNG pg. 9 Table 1 – “Mean and Standard Deviation (SD) of features extracted from speech signals for healthy PWP (mild, moderate severe) and healthy subjects.”; pg. 10 Section Statistical Analysis – “In this research, all the features extracted are subjected to statistical analysis for identifying the clinical significance between four classes (healthy, mild, moderate and severe). A total of 6 features was extracted from both speech and motion data signals. Features was tested using Analysis of Variance (ANOVA) statistical test by determining the p-value (probability-value) for the computed features. For each feature vector, the good discrimination capability is evaluated by the p-value where a low p value indicates a high significance of the extracted features. Tables 1 and 2 presents the values (mean ± standard deviation) of all features from speech signals and motion data signals respectively for PWP severity level (mild, moderate, severe) and healthy subjects. From the results listed in Tables 1 and 2, it can be observed that all the extracted features are suitable for the classification of PWP severity whereby significant p-value of less than 0.0001 was obtained using ANOVA test.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of SUNG to include feature vectors for classification, as taught by OUNG.
One of ordinary skill would have been motivated to include feature vectors for classification, in order to develop an effective diagnostic system (OUNG Abst.).


REGARDING CLAIM 3, SUNG discloses the method as claimed in claim 1.
OUNG further discloses wherein the step of determining a deviation level (OUNG pg. 3 1st Col – “Therefore, we propose a computational approach with the combination of wearable motion sensors and audio sensor information as biomarkers for initial PD detection with the ability for multiclass classification. Three classes of PD severity level are considered – ‘mild’, ‘moderate’ and ‘severe’ from healthy control to give the classification results more interest for clinical use.”; pg. 4 Fig. 2 – “Healthy, Mild, Moderate, Severe”) comprises of: 
extracting feature vectors from the obtained at least one speech utterance (OUNG Fig. 2 – “Data Collection Audio sensor (Speech Signals) …. Features from speech signals”; pg. 7 Section Feature Extraction – “In this research, six different features have been extracted i.e. wavelet energy and five entropies from the joint instantaneous amplitude and frequency, belonging to each decomposed signal. Each extracted feature were grouped into three category, features extracted from speech signals, features extracted from motion data signals and parallel combination of features from both speech and motion data signals, as shown in Fig. 2. From each feature, speech signals of five level HT-EWPT formed feature vector with 124 dimensional features, a total of 90 dimensional features were formed from all the nine channels of five level HT-EWT for motion data signals and a total of 214 dimensional features for combination of features from speech and motion data signals. The extracted features were given as input to the KNN, PNN and ELM classifiers. A detailed explanation of the features are as follows: … ”); 
comparing the extracted feature vectors of the at least one speech utterance with feature vectors representing different levels of deviation stored in the at least one deviation model (OUNG Fig. 2 – “Perform classifier’s training on the nine-fold training set to identify the optimal parameter combination -> Perform label prediction on the remaining one test set using the optimal classifier model”; pg. 11 – “KNN is a supervised learning algorithm where the result of the new instance query is categorized according to the closeness of the k-nearest samples present in the feature space, determined using Euclidean distance. It is a very popular classification technique that is fully based on memory, without any model usage, which reveals good performance with a short period of training time [80, 81]. In this study, suitable k value ranging from 1 to 10 was determine based on the experimental analysis.”; In other words, KNN, for example, compares a feature vector of the input signal to the feature vectors of the different levels of deviation (e.g., Healthy, Mild, Moderate, Severe), and determine K nearest vectors of the different levels of deviation to determine which level the input feature vector belongs to.); 
identifying a match for the feature vectors of the at least one speech utterance in the at least one deviation model (OUNG Fig. 2 – “Perform classifier’s training on the nine-fold training set to identify the optimal parameter combination -> Perform label prediction on the remaining one test set using the optimal classifier model”; pg. 11 – “KNN is a supervised learning algorithm where the result of the new instance query is categorized according to the closeness of the k-nearest samples present in the feature space, determined using Euclidean distance.”; In other words, KNN, for example, compares a feature vector of the input signal to the feature vectors of the different levels of deviation (e.g., Healthy, Mild, Moderate, Severe), and determine K nearest vectors of the different levels of deviation to determine which level the input feature vector belongs to.); and 
determining the deviation level of the at least one speech utterance as the deviation level corresponding to the identified match (OUNG pg. 11 – “Table 3 Performance of all classifiers using different features for EWPT speech signals.”; pg. 15 1st Col –“The extracted wavelet energy and entropy based features are then fed to various classifiers which has provided a good classification performance of non-PD and PD with different severity levels (i.e. mild, moderate and severe).”; Fig. 2 – “Perform classifier’s training on the nine-fold training set to identify the optimal parameter combination -> Perform label prediction on the remaining one test set using the optimal classifier model”; pg. 11 – “KNN is a supervised learning algorithm where the result of the new instance query is categorized according to the closeness of the k-nearest samples present in the feature space, determined using Euclidean distance. It is a very popular classification technique that is fully based on memory, without any model usage, which reveals good performance with a short period of training time [80, 81]. In this study, suitable k value ranging from 1 to 10 was determine based on the experimental analysis.”; In other words, KNN, for example, compares a feature vector of the input signal to the feature vectors of the different levels of deviation (e.g., Healthy, Mild, Moderate, Severe), and determine K nearest vectors of the different levels of deviation to determine which level the input feature vector belongs to.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of SUNG to include a classifier for severity level classification, as taught by OUNG.
One of ordinary skill would have been motivated to include a classifier for severity level classification, in order to develop an effective diagnostic system (OUNG Abst.).


REGARDING CLAIM 4, SUNG in view of OUNG discloses the method as claimed in claim 1. SUNG further discloses the method/system, wherein modifying the obtained at least one speech utterance using the at least one speech modification (SUNG Par 102 – “For example, the restoration unit can adjust a formant frequency of a first formant in the disordered voice component from 422 Hz to about 275 Hz, a bandwidth of a second formant from 140 Hz to about 475 Hz, and a bandwidth of a third formant from 208 Hz to about 600 Hz. The restoration unit can generate and output a restored voice component based on the adjusted formant frequencies and bandwidths.”; Fig. 8; Par 122 – “The restoration unit of the disordered voice processing apparatus according to an exemplary embodiment of the present invention can perform restoration by removing of an unnecessary voice in addition to adjustment of a formant and filtering. (a) of FIG. 8 is a chart of a disordered voice, and illustrates that a voice of a section A and section B is a nasal sound generated during a closure duration of a plosive. The restoration unit can acquire a restored voice component from which a disordered voice component is removed by removing the nasal sound. (b) of FIG. 8 is a chart of a restored voice signal from which a nasal sound is removed, and illustrates that amplitude is reduced in the section A′ and the section B′.”) comprises of generating speech utterance data pertaining to healthy speech from the obtained at least one speech utterance (SUNG Par 110 – “The disordered voice determination unit can determine a voice component (c) of, for example, a nasal sound as a disordered voice component, and the restoration unit can restore a disordered voice component with reference to the phoneme characteristic table. For example, with reference to formant information of a nasal sound of a normal voice hi/ stored in the phoneme characteristic table, the restoration unit can generate a restored voice component by processing the disordered voice component of the nasal sound.”).

REGARDING CLAIM 5, SUNG in view of OUNG discloses a system, comprising: 
one or more communication interfaces (SUNG Par 135 –“the communication device”); 
one or more hardware processors (SUNG Par 26 – “a processor”); and
one or more memory modules storing a plurality of instructions (SUNG Par 145 – “computer program instructions”), wherein said plurality of instructions, when executed, cause the one or more hardware processors to: perform the steps of Claim 1; thus it is rejected under the same rationale.

CLAIM 7 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

REGARDING CLAIM 8, SUNG in view of OUNG discloses the system as claimed in claim 1.
SUNG further discloses the method/system, wherein the system generates speech utterance data pertaining to healthy speech from the obtained at least one speech utterance by the system (SUNG Par 110 – “The disordered voice determination unit can determine a voice component (c) of, for example, a nasal sound as a disordered voice component, and the restoration unit can restore a disordered voice component with reference to the phoneme characteristic table. For example, with reference to formant information of a nasal sound of a normal voice hi/ stored in the phoneme characteristic table, the restoration unit can generate a restored voice component by processing the disordered voice component of the nasal sound.”), by modifying the at least one speech utterance using the at least one speech modification (SUNG Par 102 – “For example, the restoration unit can adjust a formant frequency of a first formant in the disordered voice component from 422 Hz to about 275 Hz, a bandwidth of a second formant from 140 Hz to about 475 Hz, and a bandwidth of a third formant from 208 Hz to about 600 Hz. The restoration unit can generate and output a restored voice component based on the adjusted formant frequencies and bandwidths.”; Fig. 8; Par 122 – “The restoration unit of the disordered voice processing apparatus according to an exemplary embodiment of the present invention can perform restoration by removing of an unnecessary voice in addition to adjustment of a formant and filtering. (a) of FIG. 8 is a chart of a disordered voice, and illustrates that a voice of a section A and section B is a nasal sound generated during a closure duration of a plosive. The restoration unit can acquire a restored voice component from which a disordered voice component is removed by removing the nasal sound. (b) of FIG. 8 is a chart of a restored voice signal from which a nasal sound is removed, and illustrates that amplitude is reduced in the section A′ and the section B′.”).

REGARDING CLAIM 9, SUNG in view of OUNG discloses a non-transitory computer readable medium embodying a plurality of instructions executable in a computing device for speech signal processing (SUNG Par 145 – “computer program instructions”), comprising: performing the steps of Claim 1; thus it is rejected under the same rationale.

CLAIM 11 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

CLAIM 12 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655